—In a matrimonial action in which the parties were divorced by judgment dated May 7, 1998, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Richmond County (Maltese, J.), dated October 15, 1998, as, in effect, (1) granted the plaintiff’s motion to hold him in contempt for violating provisions of the judgment of divorce, and (2) denied his cross motion to hold her in contempt of stated portions of the same judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the defendant’s contentions, the Supreme Court properly held him in contempt for violating provisions of the judgment of divorce (see, Goldsmith v Goldsmith, 261 AD2d 576).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Ritter, Sullivan and Smith, JJ., concur.